 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00194-JAD-DJA
 4
                    Plaintiff,                       ORDER
 5
                        v.                                 ECF No. 25
 6
        GELACIO MARTINEZ-LANDIN,
 7
                  Defendant.
 8
 9
10         Goos cause appearing, IT IS ORDERED that the sentencing hearing currently set
11   for April 6, 2020 is vacated and continued to May 4, 2020, at the hour of 11:30 a.m.
12
           DATED this 2nd day of April 2020.
13
                                                                          ___
14
                                               UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                 3
